NEBEKER, Senior Judge,
concurring:
I concur in the judgment and the first four paragraphs of the opinion of the court, which otherwise abounds in expositions unnecessary to our holding of manifest error and prejudice. The recitation of public prosecutorial duties and responsibilities in “Prong Three” of that opinion is surely unnecessary where, as here, the error is having a lay antagonist, with help from the trial judge, prosecute the other antagonist. The opinion is, no doubt, a learned and well-written treatise, but much of it is unrelated to the disposition of this appeal. The court’s holding here is fact specific, as can be seen by the care taken in stating the facts surrounding this dispute. And in light of the narrowness of that holding, it bears repeating that:
We decide the cases before us, not hypothetical questions the facts of a particular case do not present.... ‘[T]he duty of this court, as of every other judicial tribunal, is to decide actual controversies by a judgment which can be carried into effect, and not to give opinions upon moot questions or abstract propositions, or to declare principles or rules of law which cannot affect the matter in issue in the case before it.’
*107In re D.T., 977 A.2d 346, 352 (D.C.2009) (quoting Alpert v. Wolf, 73 A.2d 525, 528 (D.C.1950)).